Exhibit 10.1
 
Platinum-Montaur Life Sciences, LLC
152 West 57th Street
New York, New York 10019




                                                                March 31, 2009


Neoprobe Corporation
425 Metro Place North, Suite 300
Dublin, Ohio 43017


Ladies and Gentlemen:


           Reference is made to (i) the 10% Series A Senior Secured Convertible
Promissory Note in the principal amount of $7,000,000 (the “Series A Note”)
issued by Neoprobe Corporation (“Neoprobe”) to Platinum-Montaur Life Sciences,
LLC (“Platinum”), (ii) the 10% Series B Senior Secured Convertible Promissory
Note in the initial principal amount of $3,000,000 (the “Series B Note” and,
together with the Series A Note, the “Notes”) issued by Neoprobe to Platinum,
(iii) the 8% Cumulative Convertible Preferred Stock (the “Preferred Stock”)
issued by Neoprobe to Platinum, (iv) the Series X Warrant to Purchase Shares of
Common Stock (the “Series X Warrant”) issued by Neoprobe to Platinum and (v) the
Series Y Warrant to Purchase Shares of Common Stock (the “Series Y Warrant”)
issued by Neoprobe to Platinum.


           Pursuant to and in accordance with Section 1.2 of the Notes, Neoprobe
is permitted to pay interest on the Notes in shares of its Common Stock
(“Interest Shares”), at a valuation determined by reference to 90% of the
average VWAP (as defined in the Notes) for the five Trading Days (as defined in
the Notes) immediately preceding the date of payment.  Neoprobe is permitted to
pay dividends on the Preferred Stock in shares of its Common Stock (“Dividend
Shares” and, together with the Interest Shares, the “Payment Shares”).


           You have asked Platinum to waive certain conversion or exercise price
adjustments under the Preferred Stock, the Series X Warrant and the Series Y
Warrant that may result from the issuance and payment of the Payment
Shares.  You have also asked Platinum to extend to Neoprobe a two business day
“grace” period for the delivery of certificates representing the Payment Shares.


           Platinum hereby agrees that, for so long as no Event of Default (as
defined in the Notes) shall have occurred, (i) Platinum will be deemed to have
waived any adjustment to the conversion price or the exercise price under the
Preferred Stock, the Series X Warrant and the Series Y Warrant, as applicable,
that would have otherwise been made as a result of the issuance and payment of
the Payment Shares; provided that such waiver is effective only if the valuation
of the Payment Shares under Section 1.2 of the Notes (i.e., 90% of the trailing
five Trading Day average VWAP), assuming for purposes of this calculation that
such Payment Shares are paid pursuant to the Notes, is more than $0.40 per
share, and (ii) the physical delivery of a certificate representing the Payment
Shares at any time up to two business days after the relevant interest or
dividend payment date shall be deemed timely delivered.


 
 

--------------------------------------------------------------------------------

 
           By its execution below, Neoprobe agrees (i) that any shares of Common
Stock delivered as Dividend Shares shall, notwithstanding any provision of the
Certificate of Designations, Voting Power, Preferences, Limitations,
Restrictions and Relative Rights (the “Certificate of Designations”) of the
Preferred Stock to the contrary, be valued by reference to 90% of the average
VWAP for the five Trading Days immediately preceding the date of payment,
including the dividend payment to be made by Neoprobe on the date hereof, and
(ii) the Certificate of Designations shall amended within 30 days of the date
hereof to reflect such a revised valuation for all future payment of Dividend
Shares.  





 
Very truly yours,
                   
Platinum-Montaur Life Sciences, LLC
                 
By:
/s/ Michael Goldberg
   
Name: Michael Goldberg
 
Title: Portfolio Manager
       



Accepted and Agreed to this
31st day of March, 2009 by




Neoprobe Corporation
             
By:
/s/ Brent L. Larson
 
Name: Brent L. Larson
 
Title: VP Finance/ CFO
 





 
 
 

--------------------------------------------------------------------------------

 